7(11(66((%85($8 2):25.(56¶&203(16$7,21
                 :25.(56¶&203(16$7,21$33($/6%2$5'
                  +($5'2&72%(5$71$6+9,//( 

5LFN\&DOGZHOO                                             'RFNHW1R 

Y                                                         6WDWH)LOH1R 

)HGHUDO0RJXO0RWRUVSRUWV&RUSHWDO


$SSHDOIURPWKH&RXUWRI:RUNHUV¶
&RPSHQVDWLRQ&ODLPV
5REHUW9'XUKDP -XGJH


                     $IILUPHGLQ3DUW5HYHUVHGLQ3DUWDQG5HPDQGHG

,Q WKLV LQWHUORFXWRU\ DSSHDO WKH HPSOR\HU DVVHUWV WKH WULDO FRXUW HUUHG LQ FRQGXFWLQJ D
WHOHSKRQLF KHDULQJ RYHU WKH HPSOR\HU¶V REMHFWLRQV DQG LQ FRQGLWLRQLQJ D PHGLFDO
H[DPLQDWLRQ UHTXHVWHG E\ WKH HPSOR\HU RQ LWV EHLQJ OLYHVWUHDPHG WR RU YLGHR
FRQIHUHQFHG ZLWK WKH HPSOR\HH¶V SHUVRQDO SK\VLFLDQ ,Q DGGLWLRQ WKH HPSOR\HH DVVHUWV
WKDW WKH WULDO FRXUW¶V RULJLQDO 0D\   RUGHU UHTXLULQJ WKH HPSOR\HU¶V PHGLFDO
H[DPLQDWLRQ WR EH YLGHRFRQIHUHQFHG LV QRW VXEMHFW WR UHYLHZ RQ DSSHDO EHFDXVH WKH
HPSOR\HU¶VQRWLFHRIDSSHDOZDVQRWILOHGXQWLOPRUHWKDQVHYHQEXVLQHVVGD\VDIWHUWKH
RUGHUZDVLVVXHG 8SRQFDUHIXOUHYLHZRIWKHUHFRUGZHFRQFOXGHWKHLVVXHVSUHVHQWHGLQ
WKLV DSSHDO DUH VXEMHFW WR RXU UHYLHZ  :H DIILUP LQ SDUW DQG UHYHUVH LQ SDUW WKH WULDO
FRXUW¶VRUGHUDQGUHPDQGWKHFDVH

-XGJH7LPRWK\:&RQQHU GHOLYHUHGWKHRSLQLRQ RIWKH$SSHDOV%RDUG LQZKLFK 3UHVLGLQJ
-XGJH0DUVKDOO/'DYLGVRQ,,, DQG -XGJH'DYLG)+HQVOH\ MRLQHG

$OH[ % 0RUULVRQ DQG &KULVWRSKHU * 5RZH %UHQWZRRG 7HQQHVVHH IRU WKH HPSOR\HU
DSSHOODQW )HGHUDO0RJXO0RWRUVSRUWV&RUS

6WHYHQ)LILHOG +HQGHUVRQYLOOH7HQQHVVHH IRUWKH HPSOR\HHDSSHOOHH5LFN\&DOGZHOO





 )RU SXUSRVHV RI RUDO DUJXPHQW WKLV FDVH ZDV FRQVROLGDWHG ZLWK Williams v. CoreCivic 1R 
ZKLFKLQYROYHVDVLPLODULVVXHDQGWKHVDPHDWWRUQH\V

                                                      
                               )DFWXDODQG3URFHGXUDO%DFNJURXQG

       5LFN\ &DOGZHOO ³(PSOR\HH´  D UHVLGHQW RI 3XWQDP &RXQW\ 7HQQHVVHH ZRUNHG
IRU)HGHUDO0RJXO0RWRUVSRUWV&RUSRUDWLRQ ³(PSOR\HU´ DWDPDQXIDFWXULQJIDFLOLW\LQ
6PLWKYLOOH7HQQHVVHH2Q2FWREHUZKLOHKHZDVOLIWLQJDQLQHW\SRXQGPROG
(PSOR\HH UHSRUWLQJ IHHOLQJ D ³SRS´ LQ KLV QHFN DQG SDLQ LQ KLV ULJKW VKRXOGHU $IWHU
UHSRUWLQJ WKH LQFLGHQW WR (PSOR\HU KH UHFHLYHG DXWKRUL]HG PHGLFDO FDUH DQG ZDV
HYHQWXDOO\ VHHQ E\ 'U 5RGHULFN 9DXJKDQ DQ RUWKRSHGLF SK\VLFLDQ  'U 9DXJKDQ
GLDJQRVHGD URWDWRUFXII WHDULQ WKHULJKWVKRXOGHUDQG UHIHUUHG(PSOR\HH WR 'U $ELROD
$WDQGDIRUIXUWKHUHYDOXDWLRQRIWKHFHUYLFDOVSLQH'U$WDQGDGLDJQRVHGFHUYLFDOVSLQDO
VWHQRVLV VSRQG\OROLVWKHVLV DQG IDFHW DUWKURSDWK\  +H QRWHG WKDW (PSOR\HH UHSRUWHG QR
VLPLODU V\PSWRPV SULRU WR WKH ZRUN DFFLGHQW  'U $WDQGD UHFRPPHQGHG D PXOWLOHYHO
FHUYLFDOIXVLRQ

       7KHUHDIWHU (PSOR\HU LQIRUPHG (PSOR\HH RI LWV UHTXHVW IRU D PHGLFDO HYDOXDWLRQ
ZLWK D SK\VLFLDQ RI LWV FKRLFH SXUVXDQW WR 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ 
 G  ZKLFK VWDWHV

       7KH LQMXUHG HPSOR\HH PXVW VXEPLW WR H[DPLQDWLRQ E\ WKH HPSOR\HU¶V
       SK\VLFLDQDWDOOUHDVRQDEOHWLPHVLIUHTXHVWHGWRGRVRE\WKHHPSOR\HUEXW
       WKH HPSOR\HH VKDOO KDYH WKH ULJKW WR KDYH WKH HPSOR\HH¶V RZQ SK\VLFLDQ
       SUHVHQWDWWKHH[DPLQDWLRQ

7HQQ&RGH$QQ G    

       ,Q UHVSRQVH WR (PSOR\HU¶V QRWLFH RI D PHGLFDO H[DPLQDWLRQ VFKHGXOHG ZLWK 'U
*HRUJH /LHQ LQ )HEUXDU\  (PSOR\HH LQGLFDWHG KH ZRXOG QRW DWWHQG  7KHUHDIWHU
RQFH(PSOR\HHKDGUHWDLQHGDQDWWRUQH\(PSOR\HUDWWHPSWHGWRUHVFKHGXOHWKHPHGLFDO
H[DPLQDWLRQ IRU $SULO    (PSOR\HH DJDLQ GHFOLQHG WR DWWHQG  ,Q LWV PRWLRQ WR
FRPSHO WKH PHGLFDO H[DPLQDWLRQ (PSOR\HU DUJXHG WKDW LW ZDV UHDVRQDEOH WR UHTXHVW D
PHGLFDOH[DPLQDWLRQDQGWKDW(PSOR\HHKDGXQUHDVRQDEO\UHIXVHGWRDWWHQG,QUHVSRQVH
(PSOR\HHDUJXHG WKDW(PSOR\HUZDV³FUHDWLQJ´DFDXVDWLRQGLVSXWHZKHUHQRQHH[LVWHG
DQG WKDW LW ZDV XQUHDVRQDEOH WR UHTXLUH (PSOR\HH WR XQGHUJR WKH PHGLFDO H[DPLQDWLRQ
(PSOR\HHIXUWKHUDUJXHG WKDWLIWKHPHGLFDOH[DPLQDWLRQZHUH RUGHUHG(PSOR\HUVKRXOG
EH UHTXLUHG WR YLGHRWDSH DQG DXGLR UHFRUG WKH H[DPLQDWLRQ RU LQ WKH DOWHUQDWLYH WKDW LW
VKRXOG EH ³OLYHVWUHDPHG´ VR (PSOR\HH¶V SK\VLFLDQ FRXOG YLHZ WKH H[DPLQDWLRQ
HOHFWURQLFDOO\IURPDUHPRWHORFDWLRQ

       )ROORZLQJDKHDULQJRQ(PSOR\HU¶VPRWLRQWKHWULDOFRXUWLVVXHGDQRUGHURQ0D\
FRQFOXGLQJ WKDW(PSOR\HHPXVWDWWHQGWKHPHGLFDOH[DPLQDWLRQ,WIXUWKHUVWDWHG
WKDWUHTXLULQJWKHPHGLFDOH[DPLQDWLRQWREHYLGHRWDSHGRURWKHUZLVHUHFRUGHG³ZRXOGEH
EH\RQG WKH VWDWXWH¶V VFRSH´  +RZHYHU WKH FRXUW GHWHUPLQHG WKDW DOORZLQJ (PSOR\HH¶V
SK\VLFLDQ WR ³DWWHQG´ WKH H[DPLQDWLRQ E\ YLGHRFRQIHUHQFH ZRXOG EH D ³UHDVRQDEOH

                                                  
FRPSURPLVH´ EHFDXVH YLGHRFRQIHUHQFLQJ LV ³VLPSOH FKHDS UHOLDEOH>@ DQG DYDLODEOH WR
HYHU\RQH´  6LJQLILFDQWO\ WKH FRXUW FRQFOXGHG WKDW DOORZLQJ (PSOR\HH¶V SK\VLFLDQ WR
REVHUYH WKH PHGLFDO H[DPLQDWLRQ E\ YLGHRFRQIHUHQFH IHOO ZLWKLQ WKH PHDQLQJ RI WKH
SKUDVH³SUHVHQWDWWKHH[DPLQDWLRQ´DVXVHGLQWKHVWDWXWH

       2Q 0D\   (PSOR\HU ILOHG D ³0RWLRQ WR 5HFRQVLGHU DQG $PHQG 0D\ 
 2UGHU´  ,Q LWV PRWLRQ (PSOR\HU DUJXHG WKHUH LV QR VWDWXWRU\ ULJKW WR YLGHR
FRQIHUHQFH WKH H[DPLQDWLRQ  ,W DVVHUWHG WKH WULDO FRXUW KDG IDLOHG WR FRQVLGHU FHUWDLQ
SURYLVLRQVRIWKH+HDOWK,QVXUDQFH3RUWDELOLW\DQG$FFRXQWDELOLW\$FW +,3$$ DIHGHUDO
ODZ WKDW SODFHV FHUWDLQ REOLJDWLRQV RQ KHDOWK FDUH SURYLGHUV WR SURWHFW DQ LQGLYLGXDO¶V
SULYDWHKHDOWKLQIRUPDWLRQIURPGLVFORVXUHXQGHUFHUWDLQFLUFXPVWDQFHV  (PSOR\HU DOVR
LQFOXGHGDOLVWRIIRXUWHHQDUHDSK\VLFLDQVLWFODLPHGKDGUHIXVHGWRSHUIRUPWKHPHGLFDO
H[DPLQDWLRQZLWKWKHYLGHRFRQIHUHQFLQJFRQGLWLRQLPSRVHGE\WKHWULDOFRXUW

         2Q-XQHWKHWULDOFRXUW¶VDVVLVWDQWFRQWDFWHGWKHSDUWLHVWRLQIRUPWKHP
WKH WULDO FRXUW KDG UHTXHVWHG D WHOHFRQIHUHQFH ZLWK WKH DWWRUQH\V  'XH WR VFKHGXOLQJ
FRQIOLFWV ZLWK RWKHU SRVVLEOH GDWHV WKH WHOHFRQIHUHQFH ZDV VHW IRU  SP WKDW VDPH
DIWHUQRRQ2QFHWKHWHOHFRQIHUHQFHEHJDQDQG(PSOR\HUUHDOL]HGWKHWULDOFRXUWZDQWHG
WR KHDU DUJXPHQWV UHJDUGLQJ WKH SHQGLQJ PRWLRQ (PSOR\HU REMHFWHG WR SURFHHGLQJ
ZLWKRXW D FRXUW UHSRUWHU :KHQ WKH WULDO FRXUW DWWHPSWHG WR XVHLWV UHFRUGLQJ V\VWHP WR
PDNHDUHFRUGRIWKHKHDULQJWKHV\VWHPGLGQRWZRUNSURSHUO\:KHQ(PSOR\HUDJDLQ
REMHFWHGWRSURFHHGLQJZLWKRXWDFRXUWUHSRUWHUWKHWULDOFRXUWRYHUUXOHGLWVREMHFWLRQDQG
FRQGXFWHG WKH KHDULQJ  7KH IROORZLQJ GD\ WKH WULDO FRXUW HQWHUHG DQ RUGHU GHQ\LQJ
(PSOR\HU¶V PRWLRQ WR UHFRQVLGHU  (PSOR\HU WLPHO\ ILOHG LWV QRWLFH RI DSSHDO DV WR WKDW
RUGHU

                                       6WDQGDUGRI5HYLHZ

       7KH VWDQGDUG ZH DSSO\ LQ UHYLHZLQJ D WULDO FRXUW¶V GHFLVLRQ SUHVXPHV WKDW WKH
FRXUW¶VIDFWXDOILQGLQJVDUHFRUUHFWXQOHVVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH
See 7HQQ &RGH $QQ   F      :KHQ WKH WULDO MXGJH KDV KDG WKH
RSSRUWXQLW\ WR REVHUYH D ZLWQHVV¶V GHPHDQRU DQG WR KHDU LQFRXUW WHVWLPRQ\ ZH JLYH
FRQVLGHUDEOH GHIHUHQFH WR IDFWXDO ILQGLQJV PDGH E\ WKH WULDO FRXUW  Madden v. Holland
Grp. of Tenn., Inc.  6:G   7HQQ    +RZHYHU ³>Q@R VLPLODU
GHIHUHQFHQHHGEHDIIRUGHGWKHWULDOFRXUW¶VILQGLQJVEDVHGXSRQGRFXPHQWDU\HYLGHQFH´
Goodman v. Schwarz Paper Co.1R:6&5:&7HQQ/(;,6DW
  7HQQ :RUNHUV¶ &RPS 3DQHO -DQ     6LPLODUO\ WKH LQWHUSUHWDWLRQ DQG
DSSOLFDWLRQRIVWDWXWHVDQGUHJXODWLRQVDUHTXHVWLRQVRIODZWKDWDUHUHYLHZHGde novo ZLWK
QR SUHVXPSWLRQ RI FRUUHFWQHVV DIIRUGHG WKH WULDO FRXUW¶V FRQFOXVLRQV  See Mansell v.

    See &)53DUW  

 ,QLWVEULHIRQDSSHDO(PSOR\HUDUJXHVLWVDWWRUQH\ZDVXQDZDUHRIWKHSXUSRVHRIWKHWHOHFRQIHUHQFH
XQWLODIWHULWKDGVWDUWHG

                                                  
Bridgestone Firestone N. Am. Tire, LLC  6:G   7HQQ    :H DUH
DOVR PLQGIXO RI RXU REOLJDWLRQ WR FRQVWUXH WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV ³IDLUO\
LPSDUWLDOO\ DQG LQ DFFRUGDQFH ZLWK EDVLF SULQFLSOHV RI VWDWXWRU\ FRQVWUXFWLRQ´ DQG LQ D
ZD\WKDWGRHVQRWIDYRUHLWKHUWKHHPSOR\HHRUWKHHPSOR\HU7HQQ&RGH$QQ
  

                                             $QDO\VLV

       7KH SDUWLHV UDLVH PXOWLSOH LVVXHV LQ WKLV DSSHDO ZKLFK ZH KDYH VXPPDUL]HG DQG
UHVWDWHGDVIROORZV  ZKHWKHU(PSOR\HU¶VDSSHDORIWKHWULDOFRXUW¶VRUGHUFRPSHOOLQJ
WKHYLGHRFRQIHUHQFLQJRIWKHPHGLFDOH[DPLQDWLRQZDVWLPHO\  ZKHWKHUWKHWULDOFRXUW
DEXVHGLWVGLVFUHWLRQLQSURFHHGLQJZLWKDWHOHSKRQLFKHDULQJRYHU(PSOR\HU¶VREMHFWLRQV
DQG   ZKHWKHU WKH WULDO FRXUW HUUHG LQ FRQGLWLRQLQJ (PSOR\HU¶V UHTXHVW IRU D PHGLFDO
H[DPLQDWLRQRQDYLGHRFRQIHUHQFLQJUHTXLUHPHQW

                           Timeliness of Appeal/Standard of Review

        $VDWKUHVKROGPDWWHUZHILUVWDGGUHVV(PSOR\HH¶VDVVHUWLRQWKDWWKH0D\
RUGHU FRPSHOOLQJ WKH PHGLFDO H[DPLQDWLRQ LV QRW VXEMHFW WR UHYLHZ RQ DSSHDO EHFDXVH
(PSOR\HUGLGQRWILOHDQRWLFHRIDSSHDOZLWKLQVHYHQEXVLQHVVGD\VDIWHULWZDVLVVXHGDV
UHTXLUHG E\ 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ  D  $   ,Q UHVSRQVH
(PSOR\HUDUJXHVWKDWLWV0RWLRQWR5HFRQVLGHUDQG$PHQG0D\2UGHUILOHG0D\
H[WHQGHGWKHGHDGOLQHIRUILOLQJDQRWLFHRIDSSHDO

       :H SUHYLRXVO\ DGGUHVVHG D VLPLODU LVVXH LQ Garassino v. Western Express, Inc.
1R  71 :UN &RPS $SS %G /(;,6  7HQQ :RUNHUV¶ &RPS
$SS%G1RY  ,QWKDWFDVHWKHWULDOFRXUWHQWHUHGDFRPSHQVDWLRQRUGHUDQG
ZLWKLQWKLUW\GD\VWKHUHDIWHURQHSDUW\ILOHGDPRWLRQIRUGLVFUHWLRQDU\FRVWVDQGWKHRWKHU
SDUW\ UHVSRQGHG WR WKH PRWLRQ UDLVLQJ DGGLWLRQDO LVVXHV RI ODZ IRU WKH FRXUW¶V
FRQVLGHUDWLRQId. DW 8QGHUWKRVHFLUFXPVWDQFHVZHFRQFOXGHGWKDWWKHHPSOR\HU¶V
UHTXHVW IRU DGGLWLRQDO ILQGLQJV RI IDFW DQG FRQFOXVLRQV RI ODZ ZDV PDGH SXUVXDQW WR
7HQQHVVHH 5XOH RI &LYLO 3URFHGXUH  ZKLFK H[WHQGHG GHDGOLQHV LQ WKH DSSHOODWH
SURFHVVDVSURYLGHGLQ5XOH Id. DW  

       +RZHYHU Garassino LQYROYHG D 5XOH  PRWLRQ WKDW ZDV ILOHG EHIRUH WKH
H[SLUDWLRQRIWKHRULJLQDODSSHDOGHDGOLQHIRUFRPSHQVDWLRQRUGHUV ,QWKHSUHVHQWFDVH
(PSOR\HU¶VPRWLRQWRDPHQGZDVQRWILOHGXQWLODIWHUWKHVHYHQGD\DSSHDOGHDGOLQHIRU
LQWHUORFXWRU\ RUGHUV KDG H[SLUHG  $OORZLQJ D SDUW\ WR VXEYHUW WKH LQWHUORFXWRU\ DSSHDO
GHDGOLQHE\ILOLQJDPRWLRQWRDPHQGGD\VRUZHHNVDIWHUWKHH[SLUDWLRQRIWKDW GHDGOLQH


  2XU RSLQLRQ LQ Garassino ZDV DIILUPHG E\ WKH 7HQQHVVHH 6XSUHPH &RXUW¶V 6SHFLDO :RUNHUV¶
&RPSHQVDWLRQ$SSHDOV3DQHOSee Garassino v. Western Express, Inc.1R06&::&
7HQQ/(;,6 7HQQ:RUNHUV¶&RPS3DQHO)HE 
                                                 
ZRXOG QHJDWH H[SUHVV SURYLVLRQV LQ 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ 
 D  $  ZKLFK ZH FDQQRW GR  $FFRUGLQJO\ ZH FRQFOXGH WKH WULDO FRXUW¶V RULJLQDO
0D\RUGHU ZDVQRWWLPHO\ DSSHDOHG

          RXU GHWHUPLQDWLRQZLWK UHJDUG WR WKH WULDO FRXUW¶V 0D\  RUGHU GRHV QRW HQG
WKH LQTXLU\  7KH WULDO FRXUW DOVR LVVXHG DQ LQWHUORFXWRU\ RUGHU RQ -XQH  ZKLFK ZDV
WLPHO\DSSHDOHG7KDWRUGHUDGGUHVVHGLVVXHVDQGDUJXPHQWVWKDWKDGQRWSUHYLRXVO\EHHQ
SUHVHQWHG  6SHFLILFDOO\ WKH WULDO FRXUW DGGUHVVHG   (PSOR\HU¶V DUJXPHQW WKDW
FRQGLWLRQLQJ DQ HPSOR\HU¶V PHGLFDO H[DPLQDWLRQ RQ D YLGHRFRQIHUHQFLQJ UHTXLUHPHQW
ZRXOGKDYHDFKLOOLQJHIIHFWRQDQHPSOR\HU¶VDELOLW\WRVFKHGXOH VXFK DQ H[DPLQDWLRQ
  (PSOR\HU¶VDSSDUHQWLQDELOLW\ WRORFDWHDSK\VLFLDQZLOOLQJWRDELGHE\WKHWULDOFRXUW¶V
YLGHRFRQIHUHQFLQJUHTXLUHPHQWDVDFRQGLWLRQSUHFHGHQWWRFRQGXFWLQJWKHH[DPLQDWLRQ
   (PSOR\HU¶V DVVHUWLRQ WKDW LW ZRXOG YLRODWH FHUWDLQ SURYLVLRQV RI +,3$$ WR SURFHHG
ZLWK YLGHRFRQIHUHQFLQJ WKH H[DPLQDWLRQ DQG   (PSOR\HU¶V DUJXPHQW WKDW SODFLQJ D
YLGHRFRQIHUHQFLQJ FRQGLWLRQ RQ WKH PHGLFDO H[DPLQDWLRQ JRHV EH\RQG WKH VFRSH RI
VHFWLRQ G   *LYHQWKDW(PSOR\HUWLPHO\ILOHGDQRWLFHRIDSSHDOZLWKUHVSHFW
WR WKH WULDO FRXUW¶V -XQH  RUGHU ZH FRQFOXGH WKDW WKH WULDO FRXUW¶V GHWHUPLQDWLRQV DV
UHIOHFWHGLQWKDWRUGHUDUHVXEMHFWWRUHYLHZRQDSSHDO

         7KLVFRQFOXVLRQLVIXUWKHUVXSSRUWHGE\WKHSULQFLSOH WKDWDQLQWHUORFXWRU\RUGHUE\
LWVYHU\QDWXUHFDQEHDPHQGHGPRGLILHGRURWKHUZLVHUHYLVHGDWDQ\WLPHSULRUWRWKH
LVVXDQFH RI D FRPSHQVDWLRQ RUGHU DGGUHVVLQJ DOO LVVXHV LQ WKH FDVH  Green v. Rogers
Group 1R   71 :UN &RPS $SS %G /(;,6  DW  7HQQ
:RUNHUV¶&RPS$SS%G0D\ see also 7HQQ5&LY3 ³DQ\RUGHU
WKDWDGMXGLFDWHVIHZHUWKDQDOOWKHFODLPVLVVXEMHFWWRUHYLVLRQDWDQ\WLPHEHIRUH
HQWU\ RI WKH MXGJPHQW DGMXGLFDWLQJ DOO WKH FODLPV´   ,Q WKH SUHVHQW FDVH ZKHQ WKH WULDO
FRXUWLVVXHGLWV-XQHLQWHUORFXWRU\RUGHULWDGGUHVVHGLVVXHVSUHYLRXVO\GLVFXVVHGDQG
LQFOXGHGDGGLWLRQDOUDWLRQDOHV IRULWVGHFLVLRQ7KRVHGHWHUPLQDWLRQVDUHVXEMHFWWRUHYLHZ
RQ DSSHDO EHFDXVH WKH DSSHDOLQJ SDUW\ WLPHO\ ILOHG D QRWLFH RI DSSHDO DV WR WKDW
LQWHUORFXWRU\RUGHU

        )LQDOO\(PSOR\HHDVVHUWVWKHWULDOFRXUW¶V-XQHRUGHUPXVWEHUHYLHZHGXVLQJ
RQO\ DQ DEXVH RI GLVFUHWLRQ VWDQGDUG :H GLVDJUHH  ,QVWHDG ZH FRQFOXGH WKH LVVXHV
DGGUHVVHGLQWKHWULDOFRXUW¶V-XQHLQWHUORFXWRU\RUGHUDUHVXEMHFWWRRXUUHYLHZLQWKH
VDPHPDQQHUDV DQ\RWKHULQWHUORFXWRU\RUGHU 7KHWULDOFRXUW¶VGHWHUPLQDWLRQVLQYROYLQJ
LVVXHV RI VWDWXWRU\ LQWHUSUHWDWLRQ DUH UHYLHZHG de novo 'HFLVLRQV WKDW ZHUH ZLWKLQ WKH
WULDOFRXUW¶VGLVFUHWLRQDUHUHYLHZHGXQGHUDQDEXVHRIGLVFUHWLRQVWDQGDUG

                                        Telephonic Hearing

        1H[W (PSOR\HU DVVHUWV WKH WULDO FRXUW HUUHG LQ SURFHHGLQJ ZLWK D WHOHSKRQLF
KHDULQJ RQ -XQH   RYHU LWV REMHFWLRQV (PSOR\HU DUJXHV LWV LQDELOLW\ WR KDYH D
FRXUW UHSRUWHU SUHVHQW RU RWKHUZLVH PDNH D UHFRUG RI WKH KHDULQJ UHVXOWHG LQ XQIDLU

                                                   
SUHMXGLFH  $FFRUGLQJ WR (PSOR\HU ³LW ZDV DQ DEXVH RI GLVFUHWLRQ IRU WKH WULDO FRXUW WR
FRQWLQXHWKHSURFHHGLQJVRYHU(PSOR\HU¶VREMHFWLRQVDQGDIWHUWKHPDOIXQFWLRQLQJRILWV
UHFRUGLQJ GHYLFH´  ,Q UHVSRQVH (PSOR\HH DUJXHV WKH GHFLVLRQ WR SURFHHG ZLWK WKH
KHDULQJZDVZLWKLQWKHWULDOFRXUW¶VGLVFUHWLRQWKHLVVXHZDVWKRURXJKO\EULHIHGE\ERWK
SDUWLHV DQG ³>D@SSHOODQW ZDV QRW DW VRPH GLVDGYDQWDJH ZDUUDQWLQJ UHPDQG LQ WKLV
VLWXDWLRQ´ )RU WKH UHDVRQV VHW IRUWK EHORZ ZH ILQG (PSOR\HH¶V SRVLWLRQ RQ WKLV LVVXH
PRUHSHUVXDVLYH

        )LUVWWKHSDUWLHVVXEPLWWHGPXOWLSOHSOHDGLQJVDQGEULHIVUHJDUGLQJWKHUHTXHVWIRU
D PHGLFDO H[DPLQDWLRQ SXUVXDQW WR VHFWLRQ  G   LQFOXGLQJ   (PSOR\HU¶V
PRWLRQ WR FRPSHO   (PSOR\HH¶V UHVSRQVH DQG PRWLRQ IRU SURWHFWLYH RUGHU  
(PSOR\HU¶VPRWLRQWRUHFRQVLGHUDQGDPHQGDQG  (PSOR\HH¶VUHVSRQVHWRWKHPRWLRQ
WRDPHQG0RUHRYHUERWKSDUWLHVKDYHVXEPLWWHGEULHIVRQDSSHDOVHWWLQJRXWLQGHWDLO
WKHLUUHVSHFWLYHDUJXPHQWVIRUDQG DJDLQVWWKHWULDOFRXUW¶VGHFLVLRQDQGWKHSDUWLHVKDYH
EHHQJLYHQWKHRSSRUWXQLW\WRRUDOO\DUJXHWKHFDVH (PSOR\HUKDVQRWVXJJHVWHGWKDWWKH
WUDQVFULSWRILWVDUJXPHQWIURPWKH-XQHKHDULQJZRXOGKDYHDGGHGDQ\WKLQJQHZ

        6HFRQG 7HQQ &RPS 5  5HJV   D JLYHV WULDO FRXUWV
GLVFUHWLRQWRGHFLGHZKHWKHUWRFRQGXFWKHDULQJV IRUQRQGLVSRVLWLYHPRWLRQV7KHUHZDV
QR ZLWQHVV WHVWLPRQ\ SUHVHQWHG DW WKH -XQH  KHDULQJ VR WKHUH ZDV QR HYLGHQFH WR
SUHVHUYH7RSUHYDLORQ WKLVLVVXH(PSOR\HUPXVWVKRZWKDWWKHWULDOFRXUW¶VGHFLVLRQWR
KHDU OHJDO DUJXPHQWV RQ WKH PRWLRQ WR UHFRQVLGHU GHVSLWH WKH ODFN RI D FRXUW UHSRUWHU
FRQVWLWXWHGDQDEXVHRIGLVFUHWLRQPHDQLQJWKDWWKHWULDOFRXUW³DSSOLHGDQ LQFRUUHFWOHJDO
VWDQGDUG´RUWKDWWKHGHFLVLRQWRSURFHHGZDV³DJDLQVWORJLFDQGUHDVRQLQJWKDWFDXVHGDQ
LQMXVWLFHWRWKHSDUW\FRPSODLQLQJ´Sanker v. Nacarato Trucks, Inc.1R
71:UN&RPS$SS%G/(;,6DW  7HQQ:RUNHUV¶ &RPS$SS%G-XO\
    :H FRQFOXGH (PSOR\HU KDV EHHQ JLYHQ DPSOH RSSRUWXQLWLHV WR SUHVHQW LWV
DUJXPHQWVDQGHYHQLIWKHWULDOFRXUW¶VGHFLVLRQWRSURFHHGZLWKWKH-XQHKHDULQJZDV
³DJDLQVWORJLFDQGUHDVRQLQJ´WKHHUURUZDVKDUPOHVVXQGHUWKH FLUFXPVWDQFHVSUHVHQWHG

                                Video-Conferencing Requirement

        )LQDOO\ZLWKUHVSHFWWRWKHWULDOFRXUW¶VUHTXLUHPHQWWKDW(PSOR\HUDUUDQJHIRUWKH
PHGLFDO H[DPLQDWLRQ WR EH ³YLGHRFRQIHUHQFHG´ VR WKDW (PSOR\HH¶V SK\VLFLDQ FDQ EH
³SUHVHQW´ HOHFWURQLFDOO\ZHQRWHDWWKHRXWVHWWKDWWKLVLVDQLVVXHRIILUVWLPSUHVVLRQLQ
7HQQHVVHH  :LWK QR SUHFHGHQW WR JXLGH XV ZH DUH UHTXLUHG WR FRQVLGHU WKH SODLQ DQG
RUGLQDU\ PHDQLQJ RI WKH VWDWXWRU\ ODQJXDJH DQG ZH PXVW ³DYRLG D FRQVWUXFWLRQ WKDW
XQGXO\ UHVWULFWV RU H[SDQGV WKH PHDQLQJ RI WKH ODQJXDJH XVHG´  Hadzic v. Averitt
Express 1R   71 :UN &RPS $SS %G /(;,6  DW  7HQQ
:RUNHUV¶ &RPS$SS%G0D\  :KHQWKHZRUGVLQDVWDWXWH³FOHDUO\PHDQ
RQH WKLQJ WKH FRXUWV FDQQRW JLYH WKHP DQRWKHU PHDQLQJ XQGHU WKH JXLVH RI FRQVWUXLQJ
WKHP´  Pfizer, Inc. v. Johnson 1R 0&2$5&9  7HQQ $SS
/(;,6  DW  7HQQ &W $SS -DQ     :H FRQFOXGH WKHUH LV QR UHDVRQDEOH

                                                  
LQWHUSUHWDWLRQ RI WKH SKUDVH ³SUHVHQW DW WKH H[DPLQDWLRQ´ DV XVHG LQ WKH FRQWH[W RI WKLV
VWDWXWH WKDWLQFOXGHVDQLQGLYLGXDO¶VHOHFWURQLFREVHUYDWLRQ IURPDUHPRWHORFDWLRQ

        7KH ODQJXDJH LQ TXHVWLRQ LQGLFDWLQJ WKDW DQ HPSOR\HH ³PXVW VXEPLW´ WR DQ
H[DPLQDWLRQLIUHTXHVWHGE\DQHPSOR\HU³DWDOOUHDVRQDEOHWLPHV´DQG WKDWWKHHPSOR\HH
³VKDOOKDYHWKHULJKWWRKDYHWKHHPSOR\HH¶V RZQSK\VLFLDQSUHVHQWDWWKH H[DPLQDWLRQ´
KDV EHHQ SDUW RI WKH 7HQQHVVHH :RUNHUV¶ &RPSHQVDWLRQ /DZ VLQFH WKH SDVVDJH RI WKH
RULJLQDO³:RUNPHQ¶V&RPSHQVDWLRQ$FW´LQ ,QFRQVLGHULQJWKHSODLQDQGRUGLQDU\
PHDQLQJRIWKHZRUG³SUHVHQW´ZHQRWHWKDW%ODFN¶V/DZ'LFWLRQDU\GHILQHVWKHZRUGWR
PHDQ ³>L@Q DWWHQGDQFH QRW HOVHZKHUH´  %ODFN¶V /DZ 'LFWLRQDU\ WK HG  
2EYLRXVO\ WKH7HQQHVVHH*HQHUDO $VVHPEO\ LQ KDG QR FRQFHSW RI OLYHVWUHDPLQJ
YLGHRFRQIHUHQFLQJ RU DQ\ RWKHU PHWKRG E\ ZKLFK VRPHRQH FRXOG SDUWLFLSDWH LQ D
PHHWLQJHOHFWURQLFDOO\ IURPDUHPRWHORFDWLRQ EHFDXVH VXFKWHFKQRORJ\GLGQRWH[LVW7KH
ODQJXDJH LQ TXHVWLRQ KDV XQGHUJRQH DOPRVW QR FKDQJH VLQFH  GHVSLWH QXPHURXV
DPHQGPHQWV WR WKH ZRUNHUV¶ FRPSHQVDWLRQODZ DQG ZH KDYH GLVFRYHUHGQR OHJLVODWLYH
KLVWRU\LQGLFDWLQJDQ\LQWHQWWRDGMXVWWKHPHDQLQJRIWKHODQJXDJHLQWKHODVWRQHKXQGUHG
\HDUV,IVXFKDQDGMXVWPHQWLQPHDQLQJLVLQWHQGHG LWLVXSWRWKH*HQHUDO$VVHPEO\QRW
WKHFRXUWVWRH[SUHVVLW

       0RUHRYHU ZH UHVSHFWIXOO\ GLVDJUHH ZLWK WKH WULDO FRXUW¶V FRQFOXVLRQ WKDW VXFK
YLGHRFRQIHUHQFLQJWHFKQRORJ\LV³VLPSOHFKHDSUHOLDEOH>@ DQGDYDLODEOHWRHYHU\RQH´
:KLOH LW LV LQYDULDEO\ WUXH WKDW PDQ\ SHRSOH RZQ VPDUW SKRQHV WDEOHWV DQG FRPSXWHUV
ZLWKYLGHRFRQIHUHQFLQJFDSDELOLWLHVWKHXVHVRIVXFKWHFKQRORJ\DUHRIWHQOLPLWHGE\DQ
LQGLYLGXDO¶V FHOOXODU VHUYLFH WKH DYDLODELOLW\ RI :L)L RU KDUGZLUHG FRQQHFWLRQV WKH
VHFXULW\RIVXFKFRQQHFWLRQVDQGWKHNQRZOHGJHRIWKHXVHU

       ,Q DGGLWLRQ WKH WULDO FRXUW GLG QRW PDNH FOHDU LQ LWV RUGHU  ZKR ZRXOG EH
UHVSRQVLEOHIRUSURYLGLQJDGHYLFHRUHTXLSPHQWFDSDEOHRILQLWLDWLQJDYLGHRFRQIHUHQFH
  ZKR ZRXOG EH UHVSRQVLEOH IRU PRQLWRULQJ WKH GHYLFH GXULQJ WKH H[DPLQDWLRQ DQG
DGGUHVVLQJ DQ\ WHFKQRORJLFDO LVVXHV WKDW PD\ DULVH GXULQJ WKH H[DPLQDWLRQ  ZKR
ZRXOG EH UHVSRQVLEOH IRU HQVXULQJ WKDW (PSOR\HH¶V SK\VLFLDQ DQG only (PSOR\HH¶V
SK\VLFLDQ ZDV YLHZLQJ WKH H[DPLQDWLRQ HOHFWURQLFDOO\ DQG   ZKHWKHU WKH YLGHR
FRQIHUHQFH PXVW LQFOXGH HYHQWV RXWVLGH WKH HYDOXDWLQJ SK\VLFLDQ¶V SUHVHQFH VXFK DV D
QXUVH¶VSUHOLPLQDU\H[DPLQDWLRQDQGGLDJQRVWLFWHVWLQJ )XUWKHUWKHRUGHUGLGQRWVSHFLI\
ZKHWKHU (PSOR\HH¶V SK\VLFLDQ ZKLOH DWWHPSWLQJ WR YLHZ WKH H[DPLQDWLRQ E\ YLGHR
FRQIHUHQFHFRXOGLQVLVWRQRUUHTXHVWWKDWWKHYLGHRFRQIHUHQFLQJGHYLFHEHDGMXVWHGRU
WKH SHUVSHFWLYH EH FKDQJHG GXULQJ WKH H[DPLQDWLRQ  ,Q VKRUW WKH WULDO FRXUW¶V RUGHU



    See 7HQQHVVHH3XEOLF$FWV&K

  7KH RULJLQDO ODQJXDJH ³WKH HPSOR\HH VKDOO KDYH WKH ULJKW WR KDYH KLV RZQ SK\VLFLDQ SUHVHQW DW VXFK
H[DPLQDWLRQ´KDVEHHQUHYLVHGWRVWDWH³WKHHPSOR\HHVKDOOKDYHWKHULJKWWRKDYHWKHHPSOR\HH¶VRZQ
SK\VLFLDQSUHVHQWDWWKHH[DPLQDWLRQ´ See 7HQQ&RGH$QQ G    
                                                         
LQFOXGHG QR SURYLVLRQV WR HQVXUH WKH DFFXUDF\ UHOLDELOLW\ DQG IDLUQHVV WR ERWK VLGHV RI
VXFKDQDUUDQJHPHQW

        :HQRWHZLWKLQWHUHVWWKDW5XOHRIWKH7HQQHVVHH5XOHVRI&LYLO3URFHGXUH
ZKLFK JRYHUQV WKH JHQHUDO UHTXLUHPHQWV RI GHSRVLWLRQV LQFOXGHV ³QRQVWHQRJUDSKLF
UHFRUGLQJ´ RI VXFK H[DPLQDWLRQV  6XESDUDJUDSK  $  HPSKDVL]HV WKH QHHG WR HQVXUH
WKDWDQRQVWHQRJUDSKLFUHFRUGLQJRIDGHSRVLWLRQLV³DFFXUDWHDQGWUXVWZRUWK\´7HQQ5
&LY 3  7KH UXOH VSHFLILHV ZKR EHDUV WKH H[SHQVH RI DUUDQJLQJ IRU VXFK QRQ
VWHQRJUDSKLF UHFRUGLQJV DQG LW LQFOXGHV D SURYLVLRQ UHJDUGLQJ WKH QHHG WR FHUWLI\ D
GHSRVLWLRQ³UHFRUGHGE\RWKHUWKDQVWHQRJUDSKLFPHDQV´ Id. ,QDGGLWLRQ5XOHRIWKH
7HQQHVVHH5XOHVRI&LYLO3URFHGXUHZKLFK JRYHUQVSK\VLFDODQGPHQWDOH[DPLQDWLRQVRI
SHUVRQV GLVFXVVHVWKHQHHGIRUD³GHWDLOHGZULWWHQUHSRUW´RIWKHH[DPLQDWLRQEXWLWGRHV
QRWSURYLGHIRUWKHYLGHRFRQIHUHQFLQJRIWKHH[DPLQDWLRQ

        ,Q VKRUW WKHUH DUH QR VWDWXWHV UXOHV RU UHJXODWLRQV SURYLGLQJ IRU WKH YLGHR
FRQIHUHQFLQJ RI D PHGLFDO H[DPLQDWLRQ SXUVXDQW WR 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ
 G  7KHUHDUHQRUXOHVRUUHJXODWLRQVH[SODLQLQJWKHPDQQHULQZKLFKVXFK
YLGHRFRQIHUHQFLQJ ZRXOG EH DUUDQJHG FRQGXFWHG RU VHFXUHG  7KHUH DUH QR UXOHV RU
UHJXODWLRQV JRYHUQLQJZKREHDUVWKHH[SHQVH RIDUUDQJLQJDQGFRQGXFWLQJVXFKDYLGHR
FRQIHUHQFH &RQVHTXHQWO\ZLWK QRVWDWXWHVUXOHVRUUHJXODWLRQVLQSODFHJRYHUQLQJWKLV
SUDFWLFH ZH GHFOLQH WR FUHDWH D ³ULJKW´ WR LQVLVW RQ WKH YLGHRFRQIHUHQFLQJ RU OLYH
VWUHDPLQJRIDPHGLFDOH[DPLQDWLRQ7KHFUHDWLRQRIVXFKDULJKWLIGHHPHGDSSURSULDWH
LV DIXQFWLRQKLVWRULFDOO\ UHVHUYHGIRUWKHOHJLVODWXUH

                                            &RQFOXVLRQ

       )RUWKHIRUHJRLQJUHDVRQVZHDIILUPWKHWULDOFRXUW¶VRUGHUWRWKHH[WHQWLWUHTXLUHV
(PSOR\HH WR VXEPLW WR D PHGLFDO H[DPLQDWLRQ LQ DFFRUGDQFH ZLWK 7HQQHVVHH &RGH
$QQRWDWHG VHFWLRQ  G    :H UHYHUVH WKH WULDO FRXUW¶V RUGHU WR WKH H[WHQW LW
UHTXLUHV WKH PHGLFDO H[DPLQDWLRQ WR EH OLYHVWUHDPHG RU YLGHRFRQIHUHQFHG DQG ZH
UHPDQG WKHFDVH &RVWVRQDSSHDODUHWD[HGWR(PSOR\HH




                                                  
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Ricky Caldwell                                        )      Docket No. 2019-04-0074
                                                      )
v.                                                    )      State File No. 78477-2018
                                                      )
Federal Mogul Motorsports Corp., et al.               )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Robert V. Durham, Judge                               )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 11th day
of October, 2019.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Steven C. Fifield                                                   X     steven@rockylawfirm.com
 Peter P. Frech                                                      X     ppfrech@mijs.com
 Alex B. Morrison                                                          abmorrison@mijs.com
 Christopher G. Rowe                                                       cgrowe@mijs.com
 Robert V. Durham, Judge                                             X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




JJeanette
  eanette Baird
 Deputy Clerk, Workers’ Compensation Appeals Board
 220 French Landing Dr., Ste. 1-B
 Nashville, TN 37243
 Telephone: 615-253-0064
 Electronic Mail: WCAppeals.Clerk@tn.gov